Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement is hereby withdrawn so Applicant may be apprised of the patentability of all of the original claims.
Claim Objections
	The word “is” in the last line of claim 6 should be replaced with “are”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 11, 13-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Due to a lack of punctuation, it is difficult to ascertain whether or not the molecular weight and glass transition temperature limitations are attached only to the so-called “epoxy urethane resin”, or to each of the resin types disclosed in claims 3 and 11.  Also, the Examiner is unclear as to the intended scope of “epoxy urethane resin”.  Does this characterization connote a polymer with a urethane 
	Concerning claims 6 and 13, it is not indicated what type of ratio is being reported.  Although a weight ratio of the silicate- and titanium compounds is expected, it cannot be discounted that the ratio is possibly a volume, or even a mol, ratio.
	Regarding claims 7 and 15, both of these mention a “lathic acid” chelate or titanium as a permutation of the aforementioned titanium compound but “lathic acid” is unfamiliar to the skilled artisan.
	As for claim 14, as with claims 6 and 13, the intended ratio is not specified.  Further, although it might be presumed that [P], (Si) and [Ti] symbolize contributions of the polymer, silicate, and titanium compound, Applicant must expressly define these.  It is also curious that whereas P and Ti are surrounded with bracket [], Si is surrounded with parenthesis.  Finally, there is a single bracket symbol “{“, the importance of which is not understood.
	Claim 18 peculiarly discloses a “surface adhesion amount” in terms of units that would usually define a density.  Are the limitations of the final four lines simply delineating a prescribed coating density of the electroplated- and hot-dipped materials?
Allowable Subject Matter
Claims 3, 6, 7, 11, 13-15, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 1-2, 4-5, 8-10, 12, 16-17, and 19-20 are allowable.
	Much of the most germane prior art is all commonly assigned.  KR 2015/0075000 is exemplary of these disclosures having taught a composition that comprises the same permutations of a 
	Most of the prior art disclosing a polyphosphazene compound as an additive to another polymer, is directed to thermoplastic compositions where the phosphazene compound fulfills the role of a flame retardant.  One exception is Liu et al., U.S. Patent Application Publication No. 2017/0260367 which teaches a thermally-curable polymer composition to which is added a phosphazene compound adhering to the structural limitations of either formulae (I) or (II) in [0019].  The function of the material is surprisingly not defined but it seems that it would not be capable of serving as an adhesion promoter given its seeming lack of reactivity with the functional groups of the host polymer.  Soviet patent SU 757577 discloses an adhesive composition comprising the basic components of a silicone pressure sensitive adhesive, i.e. a linear, functional group-terminated polydiorganosiloxane and a silicone MQ resin, but also an oligomeric compound featuring chlorinated phosphazene cyclic moieties in the backbone.  There is, however, no mention of any material that offers corrosion resistance and the phosphazene compound’s ability to function as an adhesion promoter in the context of that composition is unclear.  Other compositions of interest that do not represent obstacles to the patentability of the instant invention are U.S. Patent Application Publication Nos. 2016/0333137 and 2003/0187107 and U.S. Patent # 5,639,808.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 26, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765